Citation Nr: 0425605	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for Hepatitis C, status 
post gastrectomy and blood transfusion, currently rated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1963 to November 
1965 and August 6 to 20, 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After the veteran's appeal reached the Board, the Board 
received additional medical evidence in April 2003.  The 
veteran has not waived RO review of this evidence.  
Therefore, this matter must be remanded for the RO to issue a 
Supplemental Statement of the Case to include this evidence, 
see 38 C.F.R. §§ 19.9, 19.31(b)(1) (2003).

Additionally, the Board notes that by way of correspondence 
dated in September 2004, the veteran's representative raised 
the issues of secondary service connection for depression, 
anxiety and irritability.  These matters have not yet been 
addressed by the RO.

Thus, the case must be remanded for the following actions:

1.  The RO should develop and adjudicate 
the issues of secondary service 
connection for depression, anxiety and 
irritability.  The RO should ensure 
compliance with the Veterans Claims 
Assistance Act.  

2.  With regard to the increased rating 
issue on appeal, the RO must ensure 
compliance with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act.  

3.  After undertaking any additional 
indicated development, including a new VA 
examination if deemed warranted, the RO 
should again review the increased rating 
issue, to include review of all of the 
evidence received subsequent to issuance 
of the December 2002 Statement of the 
Case.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




